Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered and are somewhat persuasive, and somewhat technically unpersuasive.  The examiner would like to the thank the applicant for the very useful interview, in which it was discussed how the previous rejections did not address all limitations.  The examiner agrees that Satou does not teach the application of markers, the markers being physical marks on the objects that allow their positions to be identified.  As such, Satou, which was previously heavily relied upon, has been removed from the rejections.  The only reason the examiner states the arguments are somewhat technically unpersuasive and not “moot, in light of a new reference being relied upon” is because the prior art of Fujita et al (US Pub 2018/0046152 A1), was relied upon for a very minor aspect, but upon further consideration, the examiner believes it meets many of the claim limitations.  Additionally, upon further research and consideration, the examiner was able to find some evidence of individual markers having identification information within previously cited art (see below).  The examiner has provided at some rejections suggestions that may further differentiate the claim limitations from the prior art, and would be happy to discuss further amendments via interview if the applicant desires.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “marker unit” in claims 1-9 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The limitation requires the marker unit be attached the operational area, but according to Claim 1, it must be attached to the robot.  The examiner believes this is likely an issue arising from the recent amendment, where the previous claims allowed the marker unit to be attached to either the robot, the workpiece, or the work area.  Because Claim 1 now only sites the marker unit being on the robot, it doesn’t make sense for the same marker unit to be on the robot and also work area.  As such, the examiner is going to interpret this claim like claim 12, in which there is a second marker unit on the work area.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-4, 6-7, 9, and 12 are rejected under 35 U.S.C. 103 as being anticipated by Fujita et al (US Pub 2018/0046152 A1), hereafter known as Fujita in light of Koike et al (US 20110234789 A1), hereafter known as Koike.

For Claim 1, Fujita teaches An operation system comprising: 
a robot which performs an operation with regard to a workpiece serving as an operation object; ([0008], [0019])
a marker unit attached the robot, the marker unit including a base section and a plurality of markers attached to the base section; (Figure 4, [0051].  The robotic end effectors have marker units attached them with different reflective characteristics so that the device can acquire positional information)
a sensor which individually detects identification information and three- dimensional positions of each of the plurality of markers included in the marker unit, wherein the identification information of each of the plurality of markers is distinct from the identification information of each of the other markers of the plurality of markers; ([0051], [0047], Figure 4.  Show cameras that detect identification and positional information of the markers on the end effectors.  Additionally, there is information here that shows a different identification characteristic for the markers.  [0097-0099] and Figures 7 and 8 show more distinct identification characteristics.  The cameras capture light that represents the 3 dimensional positions and at [0008] it is explained that a 3 dimensional coordinate of the markers is attained from the camera information.)
a memory which stores teaching data including attachment position data and operation data, the attachment position data indicating a correspondence relationship between the identification information of each of the markers and an attachment position of the corresponding marker, and the operation data indicating operation content of the operation performed by the robot; and  ([0054].  The control program (operation data) is stored in a memory section.  The images captured by the camera are also stored. [0066-0067] states that positional information and identification information are stored in the memory section as well.)
a controller which calculates a three-dimensional position of the robot based on the three-dimensional positions of the plurality of markers detected by the sensor and the attachment position data stored in the memory and controls the robot based on the three-dimensional position of the robot and the operation data so as to make the robot perform the operation. ([0051], it is stated the markers allow the device to acquire the positional information of the end effectors. [0083], Figure S31 shows a generation of control information using the positional information.  Given that the operational data is general control information, it would be reasonable to believe that the operational data utilizes the positional data to generate the command.)
Fujita does not teach that the marker unit includes a base section and a plurality of markers attached to the base section.
Koike, however, does teach the marker unit includes a base section and a plurality of markers attached to the base section. ([0066-0072], Figures 3A-C and 4A-B.  The unit contains several different markers that allow the object to be identified, and make it easier to determine the orientation of the unit.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Fujita’s use of a robot with markers attached to it to determine position with Koike’s use of marker units with several markers, as it would make it easier to identify the markers when their configuration is known, and it would provide additional details for the marker unit to be oriented correctly.

For Claim 2, Fujita teaches The operation system according to claim 1, 
wherein the robot and the marker unit are each pluralized so that a plurality of robots and a plurality of marker units are arranged in the operation system, and wherein the controller uses common teaching data to individually control the plurality of robots. (Figure 4 shows a series of robotic arms (plurality of robots) and a plurality of markers.  ([0054-0056].  The control program (operation data) is stored in a memory section, which can be used to control multiple arms.  The images captured by the camera are also stored. [0066-0067] states that positional information and identification information are stored in the memory section as well.)

For Claim 3, The operation system according to claim 1, 
wherein the marker unit is attached to the object defining the operation area, and ([0059], Figure 4. There are markers on the mounting board 86)
Fujita does not teach  wherein based on the positions of the plurality of markers detected by the sensor, the controller positionally specifies the operation area where the robot performs the operation.
Koike, however, does teach wherein the marker unit is attached to the object defining the operation area, and ([0029-0031], Figures 1A and 1B show the markers on an object defining the operation area.)
wherein based on the positions of the plurality of markers detected by the sensor, the controller positionally specifies the operation area where the robot performs the operation. ([0029-0031], Figures 1A and 1B show the markers on an object defining the operation area.)
Therefore, it would be obvious to combine Fujita’s robotic operation method with Koike’s use of having markers indicating an operation area, because the general principle of using markers to help identify the location of the robotic arm would be useful to also identify the location of a work area or objects within.  Using the markers could confirm the location of the work area in relation to the robotic arm, which would be valuable in creating control commands.

For Claim 4, Fujita teaches The operation system according to claim 1,
Fujita does not teach wherein the minimum required number of markers whose three-dimensional positions must be measured to specify the position and attitude of the robot as referred to as N, and the number of markers included in the marker unit is at least N+1.
However, Koike, however, does teach wherein the minimum required number of markers whose three-dimensional positions must be measured to specify the position and attitude of the environment t as referred to as N, and the number of markers included in the marker unit is at least N+1. (Figures 1A and 1B, [0041].  There are markers that indicate position (markers 13) and markers that contain identification information (markers 14).  Therefore, if the 4 markers 14 are necessary to determine position, the unit contains at least N+1, as there are at least 2 identification marker units.)
Therefore, it would be obvious in light of Koike wherein the minimum required number of markers whose three-dimensional positions must be measured to specify the position and attitude of the robot as referred to as N, and the number of markers included in the marker unit is at least N+1. (A technique used for an environment would be expected to also provide environmental information for other objects in the environment, including the robot itself)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Fujita’s robotic operation method with the teaching of Koike of having additional unnecessary markers because those markers could have additional information which might be valuable, and in a situation in which some markers are not visible, it would be useful to have more markers that could provide positional information on the robot and environment.

For Claim 6, Fujita teaches The operation according to Claim 1,
And marker units attached to a robot.
Fujita does not teach wherein the marker unit is detachably attachable.
Koike, however, does teach wherein the marker unit is detachably attachable. (see Koike [0040], Claim 4).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Fujita’s robot operation system with Koike’s use of having the marker units be detachably attachable because it would allow the operator to change the locations of the robot that the system is capable of tracking, which would be valuable if the perspective of the camera on the robot changed angles, or if there was an issue with the currently selected locations that wouldn’t be present with a new location.

For Claim 7, Fujita teaches  The operation system according to claim 1, 
wherein the memory stores three-dimensional data of the robot, and  ([0054].  The control program (operation data) is stored in a memory section.  The images captured by the camera are also stored. [0066-0067] states that positional information and identification information are stored in the memory section as well.)
wherein the controller specifies the position and attitude of the robot based on the positions of the markers detected by the sensor and the three- dimensional data of the robot. ([0054].  The control program (operation data) is stored in a memory section.  The images captured by the camera are also stored. [0066-0067] states that positional information and identification information are stored in the memory section as well.)

For Claim 9, Fujita teaches The operation system according to claim 1, wherein the sensor includes: 
a first sensor disposed at a first position; and ([0045-0046], Figure 2 show a series of cameras at different positions.)
a second sensor disposed at a second position that is different from the first position, ([0045-0046], Figure 2 show a series of cameras at different positions.)
wherein when any one of the markers cannot be detected by the first sensor, the controller uses the second sensor to detect the marker which cannot be detected by the first sensor. ([0045-0047], Figure 2.  There are cameras at all angles designed to make sure that the markers are always visible from a plurality of different angles.  Therefore, in a situation in which on of the markers could not be detected by a sensor, it would be the case that a second sensor would be used.  If there was some intent that the sensors have a priority, and that one is preferably used, then a limitation specifying that would assist in differentiating the claim from the prior art.)

For Claim 12, Fujita teaches The operation system according to claim 1, further comprising: -3-Application No. 16/621,381 
a second marker unit attached to at least one of the workpiece, an object fixed in position relative to the workpiece, and an object defining an operation area. ([0059], Figure 4.  There are markers that are on the mounting board that defines the work area.)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita in light of Koike and further in view of Tilo DE102015104582A1 (hereinafter referred to as “Tilo”).


For Claim 5, Fujita teaches The operation according to claim 4,
Fujita does not teach Wherein the memory stores priority levels of each of which is associated with identification information of each of the markers, and wherein when the N+1 or more markers are detected, the controller uses the three-dimensional positions of the N markers in the order of the priority levels to calculate the three-dimensional position of the robot.
Tilo, however, does teach Wherein the memory stores priority levels of each of which is associated with identification information of each of the markers, and wherein when the N+1 or more markers are detected, the controller uses the three-dimensional positions of the N markers in the order of the priority levels to calculate the three-dimensional position of the robot. ([0017], [0067-0069].  Of particular note here, Tilo assigns priority to the markers depending on the quality of the image that has captured them.  The lower priority markers can be discarded.  It seems like from the specification that the location of the markers might indicate their priority (closer markers have higher priority as an example).  While the limitation of markers having priorities comes before the detection of the marker in the claim limitation, it doesn’t necessarily mean that the priority must be determined before that step, as the claim is described.  A limitation suggesting that the priority is given before detection, or is based upon distance would help differentiate from the prior art.  As is now, as the markers are given priority (and they have identification information), Tilo meets the claim limitation.)
Therefore, it would be obvious to combine Fujita’s robot control operation with Tilo’s use of assigning markers priority depending on the clarity of the images and use the priority to calculate the pose of the robot.  It would be obvious because a blurry or out of focus image of a marker might provide inaccurate information as to its location, and if other markers are captured more clearly and accurately, then it would be useful to rely on them more strongly to determine the position of the robot.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita in light of Koike and further in view of Yamamaura US 20090053004 A1 and Croft et al "Overcoming occlusions in eye-in-hand visual search," (hereinafter referred to as “Croft” and “Yamamaura”).
Regarding claim 8, the combination of Fujita and Koike teaches the operation system as taught in claim 1 and as addressed above in the rejection of claim 1, neither Koike nor Fujita explicitly teach comprising; a movement device attached to the sensor and coupled to a rail for moving the sensor along the rail,
	However, Yamamaura teaches comprising; a movement device attached to the sensor and coupled to a rail for moving the sensor along the rail (see Yamamaura para [0260] and [0261] and fig. 23)
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the operation system as disclosed in Fujita to include the feature of a movement device attached to a sensor and couple to a rail as mentioned in Yamamaura in order to save time for the calibration operation being performed.  It would allow the camera to move in situations in which there was no line of sight, or a different view was needed.
	Neither Koike, Fujita, nor Yamamaura explicitly teach wherein the movement device moves the sensor when any one of the markers is determined to become undetectable.
However, Croft teaches wherein the movement device moves the sensor when any one of the markers is determined to become undetectable (see Croft section III. Methodology “However, when a persistent occlusion obstructs the target (i.e., it is situated along the line of sight between the camera and the target) the base of the camera must move to the visible region to reacquire the target. The visible region is defined as the region where the camera and all points on a convex target that face the camera can be connected by an unbroken straight line. Once the camera reaches the visible region a pan-tilt search can regain the target.”).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the operation system as disclosed in Fujita to include moving the sensor as the markers become undetectable as mentioned in Croft in order to save time.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170154397 A1 teaches storing three-dimensional data of an article being measured from a sensor.
US 10242438 B2 teaches obtaining the position and orientation through the three-dimensional points disposed on an assembled object using a robot system.
 US 20120294509 A1 teaches a processing unit which performs visual surveying based on a reference image and a picked-up image, a robot control unit which controls a robot based on a control signal, and a storage unit which stores the reference image and a marker.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664